Citation Nr: 0003776	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  97-21 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented reopen a 
claim for service connection for an acquired psychiatric 
disorder, to include schizophrenia and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from August 1966 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) declined to reopen the appellant's 
claim for service connection for an acquired psychiatric 
condition including PTSD and schizophrenia.

The Board also notes that, in a Form 9 statement dated in 
June 1997, the appellant contended that he received treatment 
for chest pain, back pain, shoulder pain, side pain, prostate 
problems, and ringing in the ears during service.  He also 
alleged exposure to radiation and/or chemicals.  In March of 
1998, he further alleged hand contact with "smoking" metal.  
It is not clear, however, whether he intended to raise claims 
for service connection for any, or all, of these maladies.  
As such, these issues are referred to the RO for appropriate 
action.

The appellant was informed in October 1999 that the Board had 
denied his motion for reconsideration of Board decisions in 
September 1984, March 1991 and May 1996.  This motion had 
been made in July 1999.  There are, in addition, earlier 
statements in the record made by and on his behalf that may 
constitute motions for review of prior Board decisions on the 
grounds of clear and unmistakable error pursuant to 
38 U.S.C.A. § 5109A and 7111.  If the appellant wishes to 
file such a motion, he is referred to 38 C.F.R. § 20.1404, 
pertaining to the filing and pleading requirements for such 
motions.  



FINDINGS OF FACT

1.  In a decision dated in May 1996, the Board declined to 
reopen the appellant's claim for service connection for an 
acquired psychiatric disorder, to include schizophrenia and 
PTSD.  That decision is final.

2.  Additional evidence submitted since the Board's May 1996 
decision declining to reopen the claim for service connection 
for an acquired psychiatric disorder, to include 
schizophrenia, is not material.

3.  Additional evidence submitted since the Board's May 1996 
decision declining to reopen the claim for service connection 
for PTSD is both new and material.

4.  The appellant has submitted a plausible claim for service 
connection for PTSD, and VA has a further duty to assist the 
appellant in the development of the claim.


CONCLUSIONS OF LAW

1.  The Board declined to reopen the appellant's claim for 
service connection for an acquired psychiatric disorder, to 
include schizophrenia and PTSD, in May 1996.  That decision 
is final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1995); 
38 C.F.R. § 20.1100 (1999).

2.  The evidence received subsequent to the Board's May 1996 
decision declining to reopen the claim for service connection 
for an acquired psychiatric disorder, to include 
schizophrenia, is not new and material and does not serve to 
reopen this claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The evidence received subsequent to the Board's May 1996 
decision declining to reopen the claim for service connection 
for PTSD is new and material and serves to reopen the claim.  
38 U.S.C.A. §§ 1154(b), 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

4.  The claim for service connection for PTSD is well 
grounded, and VA has a further duty to assist the appellant 
in the development of this claim.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

The appellant contends that the newly submitted lay evidence 
is so significant as to warrant reopening of his previously 
denied claims for service connection for schizophrenia and 
PTSD.  He further claims that such evidence makes his claims 
for service connection plausible and, thus, warrants 
evaluation of the merits of these claims with consideration 
given to review of all the evidence of record.

In a decision dated in September 1984, the Board originally 
denied service connection for an acquired psychiatric 
disease, to include PTSD.  The Board declined to reopen 
claims for service connection for schizophrenia and PTSD in 
decisions dated in March 1991 and May 1996.  These decisions 
are final.  38 C.F.R. § 20.1100(a) (1999).  Accordingly, the 
Board, in its independent review of the case, finds that the 
Board last finally denied the appellant's claims in the May 
1996 rating decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Therefore, the new and material standard must be 
applied with respect to the adjudication of these claims.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters v. West, 10 Vet.App. 203, 
206 (1999) (en banc).  For purposes of a well groundedness 
analysis, the credibility of the evidence is presumed.  
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  A well 
grounded claim for service connection requires evidence of 1) 
a current disability as provided by a medical diagnosis; 2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and 3) a nexus, or link, between the 
in- service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  A psychosis that is manifested to a 
compensable degree within one year of separation from service 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

However, eligibility for PTSD service connection award 
requires (1) medical evidence establishing a clear diagnosis 
of the condition; (2) credible supporting evidence that the 
claimed in- service stressor actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  Cohen 
v. Brown, 10 Vet. App 128, 138 (1997) and Gaines v. West, 11 
Vet.App. 353 (1998).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 10 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

At the time of the 1996 denial, the Board reviewed service 
medical records which were negative for complaint, treatment 
or diagnosis of a psychiatric disorder.  The appellant, 
however, did voice complaint of sleeping difficulty and 
nightmares upon his separation.  VA and private clinical 
records first showed treatment for poly- drub abuse in March 
1975.  He was first diagnosed with paranoid schizophrenia in 
May 1979.  He was diagnosed with PTSD in December 1982, but a 
VA examiner questioned this diagnosis in January 1983.  
Subsequent diagnoses included schizophrenia, schizo- 
affective disorder, PTSD and substance abuse (alcohol, 
marijuana and cocaine).  There was no medical opinion linking 
the diagnoses of schizophrenia and schizo- affective disorder 
to active service.

The appellant's Department of Defense Form 214 revealed that 
he served as a combat engineer.  He was the recipient of the 
National Defense Service Medal, the Vietnam Combat Medal, the 
Parachute Badge, the Bronze Star, the Vietnam Service Medal 
and the Army Commendation Medal.

The Board also considered the appellant's lay testimony and 
statements of record which alleged that his schizophrenia and 
PTSD stemmed from events which occurred during active 
service.  He indicated that he served as a gunner for 
artillerymen while stationed in Vietnam.  He had been 
subjected to rocket and mortar attacks as well as "RPG" 
rounds in the field.  He came under attack from small arms 
fire during helicopter airlifts.  He came under friendly- 
fire attack from a B- 52 bomber.  He saw dead soldiers from 
the "319th."  He had witnessed a close friend being shot by 
another American soldier and an enemy soldier falling from a 
helicopter without a parachute.  He had been threatened at 
gunpoint by a military policeman.  He began using drugs in 
service to calm his nerves and bad dreams.

In connection with the current appeal, the appellant 
submitted his personnel file which indicates that he served 
as a cannoneer with the "BtryC2dHowBn319thArty" from 
December 1967 to June 1968, and with the 
"C/2/319thArty101AirCavDiv" from July 1968 to November 1968.  
He served during Vietnam Counter Offensive Phase III, TET 
Counter Offensive and unnamed campaigns.  His awards included 
the "VCM w/device 1960."  He provided additional detail 
that his unit came under friendly fire at Doc Peck sometime 
"between June thru [sic] Sept of 1968."  During this 
incident, he claims to have caught a piece of "smoking" 
shrapnel.  He contended that his auditory hallucinations 
began during service.

II.  New and material - schizophrenia

The appellant's newly submitted lay statements are largely 
cumulative of statements previously of record.  In essence, 
he argues that he first manifested schizophrenic 
symptomatology during service.  In any event, such statements 
are not "material."  In this regard, the Board notes that 
the opinions of laypersons are not competent to arrive at a 
medical diagnosis by comparing symptomatology manifested 
prior to, during, and subsequent to service.  See Moray v. 
Brown, 5 Vet.App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108); see also Savage v. Gober, 10 
Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) (1998).  As such, 
the Board concludes that the additional evidence submitted 
since the Board's May 1996 decision does not constitute 
"material" evidence and, therefore, the claim is not 
reopened.

The Board has decided this case pursuant to 38 C.F.R. 
§ 3.156(a) consistent with the holding in Hodge.  Prior to 
Hodge, reopening of a claim was warranted where the evidence 
suggested a reasonable possibility that the new evidence, 
when viewed in context of all the evidence, both old and new, 
would change the outcome of the case.  See Colvin, at 174.  
This is the standard applied by the RO.  The current 
regulatory standard, according to Hodge, is more liberal than 
that applied by the RO.  In this case, the Board has not had 
to reach this analysis as the appellant has failed to submit 
evidence which is both new and material.  Smith, 12 Vet.App. 
312 (1999).  As such, the Board finds no prejudice to the 
appellant in the adjudication of this case.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where 
that claim has previously been denied and has not been 
reopened, VA may be obligated under 38 U.S.C.A. § 5107(a) to 
assist an appellant in limited situations.  See White v. 
Derwinski, 1 Vet.App. 519, 520- 21 (1991) and Ivey v. 
Derwinsky, 2 Vet.App. 320, 323 (1992).  Review of the record 
does not reveal any further sources of information which may 
constitute new and material evidence sufficient to justify 
reopening this claim.  As such, the Board is of the opinion 
that the duty to assist him in the application of his claim 
has been satisfied.  Furthermore, the Board notes that the 
appellant has not raised any specific arguments as to whether 
CUE was committed in evaluating this claim.  See Fugo v. 
Brown, 6 Vet.App. 40, 44 (1993).  Accordingly, the Board is 
of the opinion his CUE claim is limited to his PTSD claim.  
Id.

III.  New and material - PTSD

Subsequent to the Board's May 1996 final decision, the 
appellant has submitted personnel records which further 
detail his duties and accomplishments while stationed in the 
Republic of Vietnam during the Vietnam Era, to include 
earning the Vietnam Combat Medal "w/ device."  He has also 
provided additional information concerning the approximate 
date that he was subjected to a friendly fire attack.  For 
purposes of a well grounded analysis, the truthfulness of his 
newly submitted statements regarding exposure to in- service 
combat stressors is presumed.  Robinette, 8 Vet.App. at 75-
76.  There is also an unequivocal diagnosis of PTSD of 
record.  See Cohen, at 139-40 (for purposes of a well 
grounded claim, the appellant need only submit an 
"unequivocal" diagnosis of PTSD).  Accordingly, he has 
provided evidence sufficient to both reopen and well ground 
his claim. 

For the reasons cited in the remand discussion below, the 
Board is of the opinion that further development of the claim 
is necessary.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include schizophrenia, is not reopened.

The claim for service connection for PTSD is reopened and 
well grounded.


REMAND

The appellant contends that his PTSD stems from his exposure 
to traumatic events during service.  He contends that he was 
exposed to a friendly fire attack at Doc Peck in June- 
September of 1968.  He alleges being subjected to enemy fire 
by rocket and mortar attacks and "RPG" rounds in the field.  
He further alleges small arms fire exposure during helicopter 
airlifts.  He indicates that he saw dead American soldiers 
from the "319th."  His service personal records reveal that 
he served as a cannoneer with the "BtryC2dHowBn319thArty" 
from December 1967 to June 1968, and with the 
"C/2/319thArty101AirCavDiv" from July 1968 to November 1968.  
He was awarded the Vietnam Combat Medal "w/ device."  
Additionally, he alleges non- combat stressors of witnessing 
a "close friend" being shot by another American soldier and 
an enemy soldier falling from a helicopter without a 
parachute.  He was also threatened at gunpoint by a military 
policeman.

In view of the above, the Board is of the opinion that the RO 
should contact the appellant for any further detailed 
information he may desire to provide regarding these 
stressors, to include specific information regarding the 
alleged friendly fire attack at Dok Peck, approximate dates 
and locations he came under enemy fire, and the name of his 
"close friend" who was shot to death in a domestic dispute.  
Thereafter, the RO should prepare a summary of all stressors 
claimed, and refer this stressor summary, the appellant's 
service personnel records, and any other supporting documents 
to the U.S. Armed Services Center for Research for Unit 
Records (USASCRUR) for verification.

Upon readjudicating the PTSD claim, the RO is referred to 
recent VA revisions to 38 C.F.R. § 3.304(f) which are 
substantive in nature.  64 Fed.Reg. 117, p. 32807-32808 (June 
18, 1999).  This regulatory provision governs the type(s) of 
evidence required to establish service connection for PTSD.  
The holding of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) in Karnas v. Derwinski, 1 
Vet.App. 308 (1991), requires that the appellant's claimed 
exposure to combat related stressors be considered under both 
the old and the new criteria, and the most favorable version 
applied.  But see Rhodan v. West, 12 Vet.App. 55 (1998).

The Board also notes that the Court has made it clear that, 
where a claimed stressor is alleged to have incurred during 
combat, VA must make a specific finding as to whether or not 
the claimant was involved in combat.  Gaines, 11 Vet. App. at 
359.  See also VA O.G.C. Prec. 12-99 (Oct. 18, 1999) (wherein 
VA General Counsel provided a guideline for determining 
whether a veteran "engaged in combat with the enemy").  
Combat status may also be established by service records or 
"other supportive evidence."  See West v. Brown, 7 Vet. 
App. 70, 76 (1994).  VA is not required to accept the 
appellant's assertions that he was engaged in combat but, in 
arriving at its findings of fact, the credibility of the 
veteran's testimony and statements of record must be 
addressed.  Cohen, 10 Vet. App. at 145- 46.

"Credible supporting evidence" of a non- combat stressor 
may be obtained from service records or other sources, to 
include lay testimony.  Gaines, 11 Vet. App. at 353; Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the Court has 
held that the regulatory requirement for "credible 
supporting evidence" means that the appellant's testimony, 
or the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396-96.  Examples of 
"other supportive evidence" includes, but is not limited 
to, incidents of a plane crash, ship sinking, explosion, rape 
or assault, or duty in a burn ward or graves registration 
unit.  VA Manual M21-1, Part VI (1998).

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should once again ask the appellant for 
an account containing as much detail as possible 
regarding the specific stressors to which he was 
exposed in service, to include specific 
information regarding the alleged friendly fire 
attack at Dok Peck, the approximate dates and 
locations that he came under enemy fire, and the 
name of his "close friend" who was shot to death 
in a domestic dispute.  He should be asked to 
provide information as to whether he incurred a 
shrapnel wound injury to his hand.  He is hereby 
advised that this information may be necessary in 
order to conduct a meaningful search for 
verification of his claimed stressors, and that 
his failure to respond may result in an 
unfavorable outcome of his claim.

2.  The RO should obtain the appellant's current 
private and VA medical treatment records, both 
inpatient and outpatient, and associate those 
records with the claims folder.

3.  The appellant is hereby informed that he has a 
right to present any additional evidence or 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

4.  The RO should then prepare a summary of all 
stressors claimed, regardless of whether or not 
the appellant responds to the information request.  
This summary, the supporting documents and the 
service personnel records should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia, 22150-3197, which should be 
requested to provide any information which might 
corroborate the existence of any of the claimed 
stressors.  Any further information submitted by 
the appellant pursuant to his remand should be 
included.  Any leads mentioned by USASCRUR should 
be followed up by the RO.

5.  Following the completion of the preceding 
steps, the RO should identify the stressor(s) to 
which the appellant was exposed in service.

6.  If, and only if the RO determines the 
existence of a stressor or stressors, the RO 
should then arrange for the appellant to be 
examined by a board of at least two VA 
psychiatrists (board certified, if available) in 
order to determine the diagnoses of all 
psychiatric disorders that are currently present.  
The RO must specify for the examiners the stressor 
or stressors to which it has determined that the 
appellant was exposed in service, and the 
examiners must be instructed to consider only 
those events in determining whether the appellant 
currently has PTSD.  The examination report should 
reflect review by the examiners of all pertinent 
information in the claims folder.  If an acquired 
psychiatric disorder other than PTSD is present, 
the examiners should express an opinion as to 
whether it began in service or was caused by an 
incident or incidents in service.  If PTSD is 
currently present, the examiners should specify 
(1) whether each stressor specified by the RO was 
of sufficient gravity to produce PTSD; (2) whether 
the remaining diagnostic criteria to support a 
diagnosis of PTSD have been satisfied; and (3) 
whether there is a link between the current 
symptomatology and the stressor or stressors in 
service whose existence has been established by 
the RO.  The examination report should include a 
complete rationale for all opinions expressed.  
All necessary special studies or tests, including 
psychological testing and evaluation, should be 
accomplished as part of this examination.  The 
claims folder and a copy of this remand must be 
made available to the examiners for their review 
prior to the examination.

7.  The appellant is hereby advised that, in the 
event he fails to report for a scheduled VA 
examination without good cause, his reopened claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).

8.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for PTSD on the merits with 
consideration given to all of the evidence of 
record and any additional evidence obtained by the 
RO pursuant to this remand.  In so doing, the RO 
should make a specific finding as to whether the 
appellant was engaged in combat at the time his 
stressor(s) occurred, as required by Gaines, and 
consideration must be given to the old and new 
criteria of 38 C.F.R. § 3.304(f) and VA O.G.C. 
Prec. 12-99 (Oct. 18, 1999).  The credibility of 
the appellant's contentions should also be 
assessed, as required by Cohen.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







